Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-21 are pending.
Applicant’s response dated 1/24/2022 was received and considered.

Response to Arguments
Applicant’s arguments with respect to claims 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s remarks (p. 5) points to the amendments in support of allowability.  Olderdissen lacks the processor to store verification data and verify the firmware module.  Wigmore teaches that it was known to verify firmware authenticity using a digital signature to prevent an attack involving a fraudulent firmware (¶114), but is silent regarding a hash of a firmware image of the firmware module and verifying based on the hash.  However, the Examiner maintains that storing a hash for comparison to a hash of the firmware image in question would have been an obvious modification of Olderdissen in view of Wigmore, as “digital signature” (Wigmore) was a term used almost exclusively in the art to describe a hash signed with a private key.  Froehlich is cited for teaching a similar invention that details how a firmware module is verified by acquiring a reference hash from a stored digital signature and comparing the reference hash stored in a register to a hash computed from a firmware image to determine if the firmware is corrupted or manipulated (¶33).  Therefore, it would have been 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0026505 A1 to Olderdissen in view of US 2021/0216215 A1 to Wigmore et al. (Wigmore) and US 2020/0089507 A1 to Froehlich et al. (Froehlich).
Regarding claim 1, Olderdissen discloses an apparatus comprising: a plurality of agents (nodes, Fig. 2b, 252), at least one agent (firmware management agent, Fig. 2B, 25211) including: a memory to store a firmware module to be executed by the agent to perform a function associated with the agent (firmware management agent downloads new firmware, ¶50, ¶58, Fig. 2B, 2143); and a register to store enumeration data and load instructions (firmware update) for the firmware (enumeration retrieves 11) to: initiate an enumeration process to read the enumeration data and load instructions from the register of the at least one agent (retrieve enumeration status, Fig. 2B, 216); retrieve the firmware module from a storage device (download plugins, Fig. 2B, 2142); verify the firmware module; and load the firmware module into the memory of the at least one agent (invoke firmware updates, Fig. 2B, 2781, 2822, 2823).  Olderdissen lacks the processor to store verification data and verify the firmware module.  However, Wigmore teaches that it was known to verify firmware authenticity using a digital signature to prevent an attack involving a fraudulent firmware (¶114).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Olderdissen to include the processor storing verification data and verifying the firmware module.  One of ordinary skill in the art would have been motivated to perform such a modification to ensure the authenticity of the firmware update, as taught by Wigmore.  Olderdissen, as modified above, teaches verifying the firmware using a digital signature (Wigmore, ¶114), but is silent regarding a hash of a firmware image of the firmware module and verifying based on the hash.  However, Froehlich teaches a similar invention that details how a firmware module is verified by acquiring a reference hash from a stored digital signature and comparing the reference hash stored in a register to a hash computed from a firmware image to determine if the firmware is corrupted or manipulated (¶33).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Olderdissen, as modified above, to store a hash of the firmware image of the firmware module in a register and verifying the firmware module using the hash of the firmware image.  One of ordinary skill in the art would have been motivated to perform such a modification to verify the firmware module using known digital signature methods, as taught by Froehlich.  
Regarding claim 8, the claim is similar in scope to claim 1 and is therefore rejected using a similar rationale.

Regarding claims 2, 9 and 16, Olderdissen discloses wherein the processor is to: transmit a message to the at least one agent to update a load status of the firmware module (firmware status includes a set of parameters including firmware version, ¶108).
Regarding claims 3, 10 and 17, Olderdissen discloses wherein the firmware module is loaded using at least one of a push technique or a pull technique (nodes download firmware updates, ¶59).
Regarding claims 4, 11 and 18, Olderdissen discloses wherein the at least one agent is to: collect enumerable data from each of the plurality of agents (collects metrics, including availability data, ¶59); and discover one or more capabilities of the agent using the enumerable data (determines updates based on metrics, status, etc., ¶59).
Regarding claims 5, 12 and 19, Olderdissen discloses wherein the at least one agent is to transmit a message to trigger the at least one agent to execute the firmware module (nodes download updates and update firmware, ¶59; see also ¶60 disclosing leadership change messages causing firmware update in step 278).  
Regarding claims 6, 13 and 20, Olderdissen discloses wherein the at least one agent is to transmit a message to trigger the at least one agent to copy the firmware module from an external memory (trigger download of firmware updates, ¶58).
Regarding claims 7, 14 and 21, wherein the processor is to copy the firmware module into a memory of the at least one agent (firmware updates plugins downloaded by nodes, ¶59). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SIMITOSKI whose telephone number is (571)272-3841.  The examiner can normally be reached on Monday - Friday, 7:00-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-38623862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Simitoski/               Primary Examiner, Art Unit 2493                                                                                                                                                                                         
February 10, 2022